Title: Indian Trading Houses, [13 January] 1796
From: Madison, James
To: 


[13 January 1796]

   
   The clerk read for the third time the bill establishing trading houses with the Indians. Salaries and penalties were fixed for the agents and the clerks, and $150,000 was proposed as the sum to be expended on goods (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 240).


Mr. Madison after remarking that he had very little confidence in plans in which the government takes the place of individuals, said, in order to mature this plan and render it susceptible of the highest probable success, he thought a short postponement might answer a valuable purpose. Adverting to the time necessary to procure the goods proper for this trade, he supposed that individuals would be the importers and that a few days delay would not essentially affect the main object.
